This is an appeal from an order of Supreme Court, Sullivan County, confirming an arbitration award in favor of respondent. The arbitration concerned a lease of real property and the provisions contained therein. As to all of the alleged errors, the majority of the arbitrators stated in an affidavit, not denied, that on August 6, 1961, after one hour of deliberation, the arbitrators unanimously agreed upon the award and rendered their decision verbally and it was to be thereafter reduced to writing to be formally executed by each arbitrator. The written report was subsequently signed by two of the arbitrators and there is no dissent or other expression of dissatisfaction by the third arbitrator annexed thereto. The tempest arose on the motion before Special Term for confirmation of the award. In these circumstances we think that the technical errors relied upon by the *999appellant did not significantly affect the result so as to require a reversal of the order of Special Term. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.